EXHIBIT 10.42
 
GAS PURCHASE CONTRACT
 
Between CONDOR ENERGY TECHNOLOGY, LLC as Seller
And DCP MIDSTREAM, LP as Buyer


Dated June 1st, 2012


INDEX
 
SECTION
  PAGE             1
COMMITMENT
    1   2
DELIVERY POINTS
    1   3
DELIVERY PRESSURE
    1   4
QUANTITY
    2   5
PRICE
    2   6
TERM
    4   7
ADDRESSES AND NOTICES
    5   8
TERMINATION OF PRIOR CONTRACTS AND RELEASE
    6   SIGNATURE PAGE     7              
EXHIBIT A
 
GENERAL TERMS AND CONDITIONS
              A.
DEFINITIONS
    A-1   B.
DELIVERY DATE; COMPRESSION
    A-1   C.
RESERVATIONS OF SELLER
    A-2   D.
METERING AND MEASUREMENT
    A-2   E.
DETERMINATION OF GAS COMPOSITION, GRAVITY, AND HEATING VALUE
    A-3   F.
QUALITY OF GAS
    A-4   G.
BILLING AND PAYMENT
    A-4   H.
FORCE MAJEURE
    A-5   I.
WARRANTY OF TITLE
    A-5   J.
ROYALTY AND OTHER INTERESTS
    A-5   K.
SEVERANCE AND SIMILAR TAXES
    A-5   L.
INDEMNIFICATION AND RESPONSIBILITY FOR INJURY OR DAMAGE
    A-5   M.
RIGHT OF WAY
    A-6   N.
ASSIGNMENT
    A-6   O.
MISCELLANEOUS PROVISIONS
    A-6              
EXHIBIT B COMMITTED ACREAGE
             EXHIBIT C AREA OF MUTUAL INTEREST  

 
 
 

--------------------------------------------------------------------------------

 
 
GAS PURCHASE CONTRACT


This Contract is entered into and effective as of June 1, 2012, between CONDOR
ENERGY TECHNOLOGY, LLC (“Seller”) and DCP MIDSTREAM, LP (“Buyer”).
 
For and in consideration of the mutual covenants contained herein, the parties
agree as follows:
 
1.             COMMITMENT. Seller commits to this Contract and will sell and
deliver and Buyer will purchase and receive all gas produced from the wells now
or later located on all oil and gas interests now or later owned or controlled
by Seller on or allocated to the following lands in Weld County, Colorado
(“Seller’s Wells”),:
 
See Exhibit B.


Definitions and General Terms and Conditions included in this Contract are
attached as Exhibit A.  All Exhibits referenced herein are attached and
incorporated by reference for all purposes.


2.             DELIVERY POINTS. The Delivery Points for gas to be delivered by
Seller to Buyer for existing sources of production will be at the inlets of
Buyer’s Facilities at a mutually agreeable site at or near Seller’s
Wells.  Section B of Exhibit A covers the Delivery Points for future sources of
production committed under this Contract.  Title to the gas and all its
components shall pass to and vest in Buyer at the Delivery Points without regard
to the purposes for which Buyer may later use or sell the gas or its components.
 
3.             DELIVERY PRESSURE.  Seller will deliver the gas at the Delivery
Points at a pressure sufficient to enable it to enter Buyer’s Facilities against
the working pressure at reasonably uniform rates of delivery, not to exceed the
maximum allowable operating pressure established by Buyer or pressures that
prevent others from producing ratably.  Buyer in its discretion may require that
Seller install and operate a pressure relief or reduction device upstream of any
Delivery Point set at the pressure designated by Buyer to limit the pressure at
which Seller delivers gas, where Seller’s deliveries might interfere with
ratable deliveries from others, or to enhance safety.
 
 
1

--------------------------------------------------------------------------------

 
 
4.             QUANTITY.
 
(a)           Seller shall deliver and Buyer shall purchase and take Seller’s
gas subject to the operating conditions and capacity of Buyer’s Facilities and
resale markets.  Although there is no specific purchase quantity, Buyer will use
commercially reasonable efforts to market gas for resale and operate its
facilities in an effort to maintain consistent takes of all available
quantities.  If Buyer takes less than the full quantities available, Buyer will
use commercially reasonable efforts to purchase gas from the lands covered by
this Contract ratably with its purchases of similar gas in each common gathering
system or area within its capabilities using existing facilities, in compliance
with Buyer’s existing contracts and with applicable laws and regulations,
including ratable purchases from Buyer’s Affiliates.
 
(b)           Seller may dispose of any gas not taken by Buyer for any reason,
including events of force majeure, subject to Buyer’s right to resume purchases
at any subsequent time.
 
(c)            Seller will use commercially reasonable efforts to deliver gas
meeting the quality requirements, as described in Exhibit A, Section F(1), and
to avoid delivery of Inferior Liquids.  If the gas at any Delivery Point becomes
insufficient in volume, quality, or pressure, Buyer may cease gas takes from the
Delivery Point as long as the condition exists.  If Buyer ceases taking gas
under this Section for 30 consecutive Days for reasons other than quality or
Force Majeure, Seller may terminate this Contract with respect to the affected
Delivery Points as to the then productive zones upon 30 Days’ advance written
notice to Buyer; provided that during the notice period Buyer may resume
consistent takes and purchases, and thereby avoid Contract termination under
Seller’s notice.
 
5.             PRICE.
 
5.1           Consideration. As full consideration for the gas and all its
components delivered to Buyer each month, Buyer shall pay Seller (a) 83% of the
net value under Section 5.2 for Residue Gas attributable to Seller’s gas,
delivered at the Points of Delivery and (b) 83% of the net value under Section
5.3 for any recovered NGLs attributable to Seller’s gas.  No separate payment or
value calculation is to be made under this Contract for helium, sulfur, CO2,
other non-hydrocarbons, or for Inferior Liquids.
 
5.2           Residue Gas Resale Proceeds.  (a)  The Residue Gas value will be
the weighted average of the prices per MMBtu received by Buyer f.o.b. Buyer’s
Facilities for Residue Gas sold during the month.  Buyer will establish in good
faith the particular resales and sites where resales are made for purposes of
weighted average resale price calculations.  The prices received f.o.b. Buyer’s
Facilities shall be the amounts per MMBtu actually received by Buyer, including
any allowances, adjustments, and payments received by Buyer attributable to the
gathering and resale of gas sold from Buyer’s Facilities, and any reimbursement
for severance or similar taxes on production.  However, all costs, adjustments,
and charges incurred by Buyer or its Affiliates for and value added by handling,
transportation, storage, and resale of gas downstream from Buyer’s Facilities
will be deducted or excluded from resale prices, including, without limitation,
transportation or storage fees, fuel charges, sales and excise taxes levied on
Buyer’s resales, and reasonable construction and operation costs for any
additional facilities needed to meet increased downstream quality or pressure
requirements or to provide access to additional resale markets.  Helium, sulfur,
and other non-hydrocarbons revenues, if any, are excluded from calculations of
net Residue Gas proceeds.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)            Buyer shall have the right in its sole reasonable discretion to
negotiate and renegotiate, in good faith, gas sales contracts from time to time
as market conditions change.  Buyer shall not be obligated to make payment to
Seller based on any price that Buyer does not receive or retain for any
reason.  If Buyer makes payment to Seller based on a price that Buyer does not
receive or retain, the price shall be reduced accordingly, and Seller will
refund to Buyer or Buyer may at its option recoup any previous excess payment
against subsequent payments.
 
5.3           NGL Value.  The net value of any recovered NGLs attributable to
Seller will be weighted average sales price received by Buyer for any NGL
products marketed by Buyer or Buyer’s Designee from Buyer’s Facilities during
the applicable accounting period, less a local fractionation fee $0.06 per
gallon with respect to locally fractionated volumes (the “Local Frac Fee”)  as
determined at the inlet to the fractionator, and less any applicable
transportation, storage or fractionation fees incurred by Buyer for any NGL
products not sold locally; except that, with respect to any NGLs delivered into
the Overland Pass Pipeline (OPPL) or the Wattenberg Pipeline, the net value
shall be calculated on the basis of the midpoint of the daily high/low spot
price by component as reported for the Conway In-Well Spot Gas Liquids Price
published by the Oil Price Information Service (or in its absence, a comparable
successor publication mutually agreed to between  Buyer and Seller), less the
Local Frac Fee for all volumes fractionated locally and less any applicable
transportation, storage or fractionation fees incurred by Buyer for all volumes
transported on the OPPL and Wattenberg Pipeline.     
 
5.4           Allocation of Residue Gas and NGLs. Buyer will determine the
Residue Gas and NGLs attributable to Seller on a proportional basis by component
using the following definitions and procedures.  Additional definitions are in
Section A of Exhibit A.  From time to time Buyer may make changes and
adjustments in its allocation methods to improve accuracy or efficiency.
 
(a)           NGLs Allocable to Seller.  Buyer will determine the quantity of
each NGL component allocable to Seller’s gas by multiplying the total quantity
of each NGL component recovered at the plant or plants by a fraction.  The
numerator will be the gallons of that NGL component contained in the gas
delivered by Seller, determined by chromatographic analysis or other accepted
method in the industry, and the denominator will be the total gallons of that
component contained in all gas delivered to Buyer from sources connected to
Buyer’s Facilities.  Buyer may apply the allocation principles of this Section
repeatedly to sub-areas or separately measured systems to improve accuracy.  For
example, Buyer may allocate plant NGL and Residue Gas volumes to field gathering
system boosters, then use the same principles to allocate those results further
to sources behind those boosters.
 
(b)           Residue Gas Allocable to Seller.
 
(i)            The MMBtus of “Residue Gas allocable to Seller” will be
determined by multiplying the MMBtus of “Residue Gas available” from Buyer’s
Facilities by a fraction.  The numerator will be the “theoretical MMBtus of
Residue Gas remaining from Seller’s gas” delivered by Seller, and the
denominator will be the total of the theoretical MMBtus of Residue Gas remaining
from all gas delivered to Buyer from the common sources connected to Buyer’s
Facilities.  “Residue Gas available” means all remaining Residue Gas available
from Buyer’s Facilities, net of gas used for the operation of Buyer’s Facilities
(including gathering and plant fuel use and lost/unaccounted for volumes), and
net of the gas MMBtu equivalent fuel used in any electricity driven compression
included in Buyer’s Facilities.  “Theoretical MMBtus of Residue Gas remaining
from Seller’s gas” means the sum of the MMBtus of methane and heavier
hydrocarbons contained in Seller’s gas, determined by chromatographic analysis
or other accepted method in the industry, less the MMBtus of recovered NGLs
attributable to Seller’s gas.
 
 
3

--------------------------------------------------------------------------------

 
 
(ii)           The parties desire that Buyer have adequate incentives to take
actions that increase efficiency and decrease fuel consumption.  Therefore, if
Buyer makes material capital investments to develop fuel conservation projects,
including without limitation waste heat recovery, more efficient compression, or
other expenditures that result in reduction of fuel consumption, Buyer may
retain the benefits of each project during an agreed payout period of three (3)
years after project startup; then the benefits of the project will be shared by
the parties in the percentages stated in Section 5.1.  During the agreed payout
period, Buyer will allocate residue gas and NGLs by deducting from the available
quantities the difference between the average monthly fuel consumption for the
12 month period prior to project startup and the reduced computed fuel
consumption after project startup.  At the end of the agreed payout period,
Buyer shall resume payments based on actual fuel consumed except to the extent
other fuel reduction projects are in payout periods.
 
5.5          GATHERING SYSTEM BUILD-OUT AND AREA OF MUTUAL INTEREST.     Seller
and Buyer agree to establish an area of mutual interest (“AMI”), comprised of
the lands described in Exhibit C, but excluding any lands described in Exhibit
B, wherein Seller agrees to commit to this Agreement all gas production from any
and all oil and gas wells, leases, lands and/or formation contained therein
which are owned or controlled by Seller or hereafter acquired by Seller in the
AMI, subject to the terms of this Section 5.5.   After such time as the
sustained gas flow test results of the wells committed hereto have been
established, Seller will provide Buyer with a drilling schedule, well locations,
gas production profile, pressure requirements and other specifications for
Buyer’s use in designing a gathering system to accommodate Seller’s field
development within all or a portion of the AMI; if Seller carries out its
development plans for the AMI in separate and successive stages, Seller shall
provide Buyer with similar information for each successive stage of Seller’s
development program.  Buyer shall, within a commercially reasonable time of
Buyer’s receipt of Seller’s development plans, propose a price for Seller’s gas
from the AMI that reflects Buyer’s costs associated with the design and
construction of the gathering system and provides Buyer with a reasonable rate
of return on its investment in such facilities.   Upon mutual agreement of Buyer
and Seller to such new price, Buyer and Seller shall amend this Contract to
commit the AMI lands affected by their mutual development plans and to modify
the price for Seller’s gas from such lands.  If Buyer and Seller are unable to
reach agreement on price within 60 days of Seller’s receipt of the Buyer’s
proposal, then Seller shall be free to seek bids for the same or comparable
gathering services from non-affiliated third parties.  Buyer shall have the
right to review the details of such third-party bids and match all valid third
party proposals within 15 days of Buyer’s receipt of the third
party-proposal.  If Buyer does not agree to match a valid third party proposal
within 15 days of receipt, or as otherwise agreed by the parties, then the lands
subject to Seller’s development plan and to which the third party proposal
pertains shall be released from the AMI.
 
6.            TERM.  This Contract shall be effective as of June 1st, 2012, and
shall continue and remain in full force and effect for a period of ten (10)
years or the economic life of Buyer’s Facilities, whichever occurs first, unless
earlier terminated by mutual written agreement between the parties hereto, or as
otherwise set forth within this Contract.
 
 
4

--------------------------------------------------------------------------------

 
 
7.             ADDRESSES AND NOTICES.  Either party may give notices to the
other party by first class mail postage prepaid, by overnight delivery service,
or by facsimile with receipt confirmed at the following addresses or other
addresses furnished by a party by written notice.  Unless Seller objects in
writing, Buyer may also use Seller’s current address for payments.  Any
telephone numbers below are solely for information and are not for Contract
notices.  The parties opt out of electronic delivery of notices and amendments
under this Contract, except that notices and hand-signed amendments may be
delivered by facsimile with receipt confirmed as stated above.
 
Notices to Seller – Correspondence:
Condor Energy Technology, LLC
   
Attn:
   
4125 Blackhawk Plaza Circle, Suite 201A
   
Danville, CA  94506
   
Phone:       (___) ____
 
 
Fax:            (___) ____
 
     
Payments to Seller:
To the bank and account that Seller will furnish to Buyer’s Division Orders
office.
     
Notices to Buyer – Billings & Statements:
DCP Midstream, LP
   
Attn: Revenue Accounting
   
6120 S. Yale, Suite 1100
   
Tulsa, OK   74136
   
Phone:       (888) 492-3331
   
Fax:             (918) 524-0987
       
Buyer - Correspondence
DCP Midstream, LP
   
Attn: Contract Administration
   
370 17th Street, Suite 2500
   
Denver, CO  80202
   
Phone:       (303) 605-1771
 
 
Fax:             (303) 605-1671
 

 
 
5

--------------------------------------------------------------------------------

 
 
Buyer – Division Orders:
DCP Midstream, LP
   
Attn:  Division Orders
   
6120 S. Yale, Suite 1100
   
Tulsa, OK   74136
   
Phone:       (888) 492-3331
   
Fax:             (918) 524-0997
 

 
8.             TERMINATION OF PRIOR CONTRACTS AND RELEASE.
 
8.1           Termination and Release.  This Contract terminates and supersedes
any prior contracts for the sale or handling of gas between the parties or their
predecessors in interest that apply or applied to any gas produced from any
sources covered by this Contract effective as of its date.  In negotiating this
Contract, the parties have compromised and settled any and all price, fee,
payment, and other disputes relating to or under the superseded contract(s).  In
consideration of the covenants contained herein, each party hereby releases the
other party, its Affiliates, and its predecessors in interest under the prior
contracts from any causes of action, claims, and liabilities (i) that they
failed to pay the full prices or fees under the prior contracts, including
interest, (ii) that they failed to perform any other obligation under the prior
contracts, and (iii) arising from their relationship as parties to the prior
contracts.
 
8.2           Exceptions.  This termination and release does not include, and
the parties expressly retain, the right to receive payments under the prior
contract(s) for current gas production for which payment is not yet due and for
which a party has not yet made payment in the ordinary course of business.  This
mutual release also does not include matters relating to title to gas and gas
processing rights, Seller’s obligations for payment of third parties and
severance taxes, related interest and penalties, or gas imbalances under prior
gathering or take in kind agreements.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have signed this Contract by their duly
authorized representatives as of the date first stated above.
 
 

CONDOR ENERGY TECHNOLOGY, LLC    DCP MIDSTREAM, LP               By:
/s/ Clark R. Moore   
  By: /s/ [Illegible]                
Title:
EVP and General Counsel  
 
Title:
Vice President              Signed on June 6, 2012   Signed on June 27, 2012  
Seller   Buyer  

 
Signature Sheet for Gas Purchase Contract
Dated as of June 1st, 2011
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT A to GAS PURCHASE CONTRACT
Between CONDOR ENERGY TECHOLOGY, LLC as Seller and
DCP MIDSTREAM, LP as Buyer
 
Dated as of June 1st, 2012


GENERAL TERMS & CONDITIONS
 
A.   DEFINITIONS
 
Except where the context indicates a different meaning or intent, and whether or
not capitalized, the following terms will have meanings as follows:
 
(a)       Affiliate – a company (i) in which a party owns directly or indirectly
50% or more of the issued and outstanding voting stock or other equity
interests; (ii) which owns directly or indirectly 50% or more of the issued and
outstanding voting stock or equity interests of the party; and (iii) in which a
company described in (ii) owns, directly or indirectly, 50% or more of the
issued and outstanding voting stock or other equity interests.
 
(b)       Btu – British thermal unit.  MMBtu – one million Btus.
 
(c)       Buyer’s Facilities – the gas delivered by Seller will be gathered in
gathering systems and may be redelivered to a gas processing plant or plants for
the removal of NGLs together with gas produced from other properties.  The
gathering systems and plant or plants, or successor facilities, are “Buyer’s
Facilities” whether owned by Buyer, an Affiliate of Buyer, or an unaffiliated
third party. No facilities downstream of the processing plant or plants other
than short connecting lines to transmission lines are included in “Buyer’s
Facilities.”
 
(d)      Day – a period of 24 consecutive hours beginning and ending at 9:00
a.m. local time, or other 24 hour period designated by Buyer and a downstream
pipeline.
 
(e)       Delivery Points – whether one or more, see Sections 2, B.1, and B.2.
 
(f)       Force Majeure – see Section H.2 below.
 
(g)      Gas or gas – all natural gas that arrives at the surface in the gaseous
phase, including all hydrocarbon and non-hydrocarbon components, casinghead gas
produced from oil wells, gas well gas, and stock tank vapors.
 
(h)      GPM – NGL gallons per Mcf.
 
(i)       Inferior Liquids – Mixed crude oil, slop oil, salt water, nuisance
liquids, condensate or “drip,” and other liquids recovered by Buyer in its
gathering system or at plant inlet receivers. Buyer will retain revenues from
Inferior Liquids to defray costs of treating and handling; Buyer will not
allocate or pay for those liquids.
 
(j)       Mcf – 1,000 cubic feet of gas at standard base conditions of 60ºF and
14.73 psia.
 
(k)      MMcf – 1,000 Mcf.
 
(l)       Month or month – a calendar month beginning on the first Day of a
Month.
 
 
(m)       NGL or NGLs – natural gas liquids (other than Inferior Liquids), or
ethane and heavier liquefiable hydrocarbons separated from gas during processing
and any incidental methane retained in NGLs after processing.
 
(n)       psi – pounds per square inch; psia – psi absolute; psig – psi gauge.
 
(o)       Residue Gas – merchantable hydrocarbon gas available for sale from
Buyer’s Facilities remaining after processing, and hydrocarbon gas resold by
Buyer without first being processed.
 
(p)       TF&S – NGL transportation, fractionation, and storage.
 
B.  DELIVERY DATE; COMPRESSION
 
B.1           Existing Sources Delivery Date.  As to committed sources of
production already connected to Buyer’s Facilities, deliveries under this
Contract will commence as of the Contract date.  As to committed wells located
on the committed acreage and producing as of the date of this Contract, but  not
yet connected, Seller will initiate and diligently pursue the construction of
the facilities necessary to enable Seller to deliver the committed gas to
Buyer’s pipeline connection facilities at the nearest gate to Ford Family 1-H
(the “Initial Delivery Point”), and Buyer shall initiate and diligently pursue
construction of connecting facilities between Buyer’s existing facilities and
the Initial Delivery Point, as well as any other facilities that Buyer in its
sole discretion, determines are necessary to enable Buyer to receive deliveries
of Seller’s gas at the Initial Delivery Point.  Upon Buyer’s commencement of
construction of the pipeline and related facilities to connect the Initial
Delivery Point, and Seller’s receipt of a written invoice from Buyer, Seller
will, within thirty days of its receipt of the written invoice, pay Buyer the
sum of $100,000.00 as full and complete consideration for Buyer’s construction
of the facilities required to accept deliveries of committed gas from Seller at
the Initial Delivery Point.


B.2           Additional Sources.  As to additional committed sources on the
committed acreage not yet in production as of the date of this Contract, upon
production in economic quantities, Seller will commence and complete with due
diligence the construction of the facilities necessary to enable Seller to
deliver the committed gas at the Delivery Points mutually agreed between Buyer
and Seller, and Buyer will cause prompt commencement and complete with due
diligence construction of the facilities necessary and economically feasible in
Buyer’s sole discretion to enable Buyer or its gas gathering contractor to
receive deliveries of gas at the Delivery Points.  If Buyer determines it is not
economically feasible to construct the facilities for any additional committed
source, Seller may, but shall not be obligated to, construct the facilities
necessary to deliver gas into Buyer’s then existing facilities, or to pay all or
a portion of Buyer’s estimated connection costs for the additional source, as
mutually agreed.  If neither Buyer nor Seller elect to construct the necessary
facilities, either party may cancel this Contract as to the affected well upon
30 Days advance written notice to the other and gas from this well shall be
released from commitment to this Contract.  For purposes of this section B.2,
“economic quantities” of gas from any well shall mean that Seller’s share of net
operating revenues (the expected sum of Seller’s percentage of revenues
attributable to sales of Plant Products and Residue Gas) from such well is
sufficient to offset the actual operating costs thereof.

 
 
A - 1

--------------------------------------------------------------------------------

 
 
B.3           Delivery Rates.  Under normal conditions, Seller and Buyer will
deliver and receive gas at reasonably uniform rates of delivery.  Seller will
have agents or employees available at all reasonable times to receive advice and
directions from Buyer for changes in the rates of delivery of gas as required
from time to time.
 
B.4           Options to Compress.  If Seller’s Wells become incapable of
delivering gas into Buyer’s Facilities, neither party will be obligated to
compress, but either party will have the option to do so.  If neither party
elects to compress within a reasonable time after the need for compression
appears, Buyer upon written request of Seller will either arrange promptly to
provide compression or as Seller’s sole remedy, release the affected gas sources
as to the then-producing formations from commitment under this Contract.  If
Buyer provides additional compression, the price to be paid by Buyer for
Seller’s gas shall be reduced by a reasonable compression fee that allows
recovery of the related fuel and provides Buyer a reasonable return on
investment.


C.   RESERVATIONS
 
C.1           Reservations of Seller.  Seller reserves the following rights with
respect to its interests in the oil and gas properties committed by Seller to
Buyer under this Contract together with sufficient gas to satisfy those rights:
 
(a)            To operate the oil and gas properties free from control by Buyer
as Seller in Seller’s sole discretion deems advisable, including without
limitation the right, but never the obligation, to drill new wells, to repair
and rework old wells, renew or extend, in whole or in part, any oil and gas
lease covering any of the committed properties, and to abandon any well or
surrender any oil and gas lease, in whole or in part, when Seller no longer
deems it capable of producing gas in paying quantities under normal methods of
operation.
 
(b)            To use gas for developing and operating the committed oil and gas
properties and to fulfill obligations to Seller’s lessors for those properties.
 
(c)            To pool, combine, and unitize any of Seller’s oil and gas
properties with other properties in the same field, and to alter pooling,
combinations, or units; this Contract will then cover Seller’s allocated
interest in unitized production insofar as that interest is attributable to the
oil and gas properties committed under this Contract, and the description of the
property committed will be considered to have been amended accordingly.
 
C.2           Seller’s Exception to Reservations.  Notwithstanding Section C.1,
Seller will not engage in any operation, including without limitation
reinjection, recycling, or curtailment, that would materially reduce the amount
of gas available for sale to Buyer except upon 120 Days advance written notice
to Buyer, or as much advance notice as is feasible under the circumstances.  If
Seller ceases or materially curtails deliveries to Buyer under this Section C,
the Contract term will be extended by the duration of the interruptions and
curtailments.  Buyer is entitled to collect, and if it does so will own and pay
Seller for any NGLs that condense or are manufactured from gas during any of
Seller’s operations, excluding crude oil and distillate recovered from gas by
conventional type mechanical separation equipment and not delivered to Buyer.
 
C.3           Buyer’s Reservations.  (a)   In the event gas volumes available
for delivery from any of Seller's Wells hereunder become uneconomic to Buyer in
the exercise of Buyer's sole reasonable judgment, Buyer reserves the right to
release from dedication to this Contract the affected Well(s) and the Leases to
the extent of the drilling and spacing unit(s) corresponding to such Well(s).
 
(b)  If, in the sole opinion of Buyer, any of Buyer’s Facilities is or become
uneconomic to operate due to the volume, quality, or NGL content of the gas,
governmental  regulation or any other cause, Buyer reserves the right to either
modify or suspend operation thereof, in which case Buyer shall not be obligated
to take delivery of, or may cease processing all or any portion of Seller’s gas
from all or any of the Delivery Points, so long as such condition exists,
provided that Buyer notifies Seller in writing of such suspension or
modification of operations.  If Buyer suspends operations of any or all of
Buyer’s Facilities due to uneconomic conditions, upon Seller’s written request,
Seller shall be entitled to the release from this Contract of the gas volumes
available for delivery from any of Seller's affected Wells and the affected
leases to the extent of the drilling and spacing unit(s) corresponding to such
affected Well(s) by written notice to Buyer.  For the purposes hereof,
"uneconomic operation" shall be defined as circumstances under which Buyer’s
share of net operating revenues (the sum of Buyer's percentage of revenues
attributable to sales of Plant Products and Residue Gas) from any or all of
Buyer’s Facilities is insufficient to offset actual operating costs thereof.

 
 
A - 2

--------------------------------------------------------------------------------

 
 
 
D.   METERING AND MEASUREMENT
 
D.1           Buyer to Install Meters.  Buyer will own, maintain, and operate
orifice meters or other measuring devices of standard make at or near the
Delivery Points. Except as otherwise stated in this Section D, Buyer will
install orifice meters or other measurement devices and compute volumes in
accordance with accepted industry practice.  Buyer may re-use metering equipment
not meeting current standards but meeting 1985 or later published standards for
gas sources not expected to deliver in excess of 100 Mcf per Day.  A party
providing compression facilities will also provide sufficient pulsation
dampening equipment to prevent pulsation from affecting measurement at the
Delivery Points.  The parties may use electronic recording devices.  Seller will
have access to Buyer’s metering equipment at reasonable hours, but only Buyer
will calibrate, adjust, operate, and maintain it.
 
D.2           Unit of Volume.  The unit of volume will be one cubic foot of gas
at a base temperature of 60° F. and at a pressure base of 14.73
psia.  Computations of volumes will follow industry accepted practice.
 
D.3           Pressure, Temperature.  Buyer may measure the atmospheric pressure
or may assume the atmospheric pressure to be 12.3 psia.  Buyer may determine the
gas temperature by using a recording thermometer; otherwise, the temperature
will be assumed to be 60° F.
 
D.4           Check Meters.  Seller may install, maintain, and operate in
accordance with accepted industry practice at its own expense pressure
regulators and check measuring equipment of standard make using separate
taps.  Check meters shall not interfere with operation of Buyer’s
equipment.  Buyer will have access to Seller’s check measuring equipment at all
reasonable hours, but only Seller will calibrate, adjust, operate, and maintain
it.
 
D.5           Meter Tests.  At least annually, Buyer will verify the accuracy of
Buyer’s measuring equipment, and Seller or its lease operator will verify the
accuracy of any check measuring equipment.  If Seller’s lease operator or Buyer
notifies the other that it desires a special test of any measuring equipment,
they will cooperate to secure a prompt verification of the accuracy of the
equipment.  If either party at any time observes a variation between the
delivery meter and the check meter, it will promptly notify the other, and both
will then cooperate to secure an immediate verification of the accuracy of the
equipment.  Only if so requested in advance by Seller in writing, Buyer will
give Seller’s lease operator reasonable advance notice of the time of all
special tests and calibrations of meters and of sampling for determinations of
gas composition and quality, so that the lease operator may have representatives
present to witness tests and sampling or make joint tests and obtain samples
with its own equipment.  Seller will give or cause its lease operator to give
reasonable advance notice to Buyer of the time of tests and calibrations of any
check meters and of any sampling by Seller for determination of gas composition
and quality.
 
D.6           Correction of Errors.  If at any time any of the measuring or
testing equipment is found out of service or registering inaccurately in any
percentage, the measuring party will adjust it promptly to read accurately
within the limits prescribed by the manufacturer.  If any measuring equipment is
found to be inaccurate or out of service by an amount exceeding the greater of
(i) 2.0 percent at a recording corresponding to the average hourly rate of flow
for the period since the last test, or (ii) 100 Mcf per month, the measuring
party will correct previous readings to zero error for any known or agreed
period. Buyer will determine the volume of gas delivered during that period by
the first feasible of the following methods:


(i)       Using the data recorded by any check measuring equipment if
registering accurately;
(ii)      Correcting the error if the percentage of error is ascertainable by
calibration, test, or mathematical calculation; or
(iii)     Using deliveries under similar conditions during a period when the
equipment was registering accurately.


No adjustment will be made for inaccuracies unless they exceed the greater of
(i) 2.0 percent of affected volumes, or (ii) 100 Mcf per month.
 
D.7           Meter Records.  The parties will preserve for a period of at least
two years all test data, charts, and similar measurement records.  The parties
will raise metering questions as soon as practicable after the time of
production.  No party will have any obligation to preserve metering records for
more than two years except to the extent that a metering question has been
raised in writing and remains unresolved.


E.   DETERMINATION OF GAS COMPOSITION, GRAVITY, AND HEATING VALUE
 
At least annually, Buyer will obtain a representative sample of Seller’s gas
delivered at each Delivery Point; Buyer may use spot sampling or  continuous
samplers.  By chromatography or other accepted method in the industry, Buyer
will determine the composition, gravity, and gross heating value of the
hydrocarbon components of Seller’s gas in Btu per cubic foot on a dry basis at
standard conditions, then adjust the result for the water vapor content of the
gas (by either the volume or Btu content method) using an industry accepted
practice.  No heating value will be credited for Btus in H2S or other
non-hydrocarbon components.  Buyer will make the first determination of Btu
content for Seller’s deliveries within a reasonable time after deliveries of gas
begin.  If Buyer uses a continuous sampler, the determinations will apply to the
gas delivered while the sampler was installed.  If not, the determination will
apply until the first Day of the month following the next determination.

 
 
A - 3

--------------------------------------------------------------------------------

 
 
F.  QUALITY OF GAS
 
F.1           Quality Specifications.  The gas shall be merchantable natural
gas, at all times complying with the following quality requirements.  The gas
shall be commercially free of crude oil, water in the liquid phase, brine, air,
dust, gums, gum-forming constituents, bacteria, and other objectionable liquids
and solids, and not contain more than:
 
(a)            4 parts per million H2S.
(b)            20 parts per million total sulfur including not more than one
quarter grains of mercaptan per 100 cubic feet.
(c)            2.75 mole percent of carbon dioxide.
(d)            3.00 mole percent of nitrogen.
(e)            10 parts per million by volume of oxygen, and not have been
subjected to any treatment or process that permits or causes the admission of
oxygen, that dilutes the gas, or otherwise causes it to fail to meet these
quality specifications.
(f)            5 mole percent of combined carbon dioxide, nitrogen, and oxygen.


The gas shall:
(g)           Not exceed 120°F in temperature at the Delivery Point.
(h)           Have a total heating value of at least 1100 Btus per cubic foot.
(i)             If a third party pipeline receiving the gas delivered has more
stringent quality specifications than those stated above, Seller’s gas shall
conform to the more stringent pipeline quality standard.
 
F.2           Quality Tests. Buyer will make determinations of conformity of the
gas with the above specifications using procedures generally accepted in the gas
industry as often as Buyer reasonably deems necessary.  If in the lease
operator’s judgment the result of any test or determination is inaccurate, Buyer
upon request will again conduct the questioned test or determination.  Seller
will bear the costs of the additional test or determination unless it shows the
original test or determination to have been materially inaccurate.
 
F.3           Separation Equipment.  Seller will employ only conventional
mechanical separation equipment at all production sites covered by this
Contract.  Low temperature, absorption, and similar separation facilities are
not considered conventional mechanical separation equipment.  Except for liquids
removed through operation of conventional mechanical separators and except for
removal of substances as required to enable Seller to comply with this Section
F, Seller will remove no components of the gas prior to delivery to Buyer.
 
F.4           Rights as to Off Specification Gas.
 
(a)            If any of the gas delivered by Seller fails to meet the quality
specifications stated in this Section, Buyer may at its option accept delivery
of and pay for the gas or discontinue or curtail taking of gas at any Delivery
Point whenever its quality does not conform to the quality specifications.  If
Buyer accepts delivery of off specification gas from Seller or incurs costs
relating to inferior gas quality in its gathering system, Buyer may deduct from
the proceeds otherwise payable a reasonable fee for monitoring the gas quality
and treating and handling the gas.  Buyer typically adjusts gas quality
deduction levels annually, but may do so more often if needed.
 
(b)           If Buyer is declining to take off quality gas, Seller may by
written notice to Buyer request a release of the affected gas from commitment
under this Contract.  In response, Buyer will within 30 Days either (i) waive
its right to refuse to take the affected off quality gas (subject to its right
to charge treating fees under this Section F) and again take gas from the
affected sources, or (ii) release the affected gas from commitment under this
Contract.


G.   BILLING AND PAYMENT
 
G.1           Statement and Payment Date.  Buyer will furnish to Seller on or
before the last Day of each month a statement showing the volume of gas
delivered by Seller during the previous month and Buyer’s calculation of the
amounts due under this Contract for the previous month’s deliveries.  Buyer will
pay Seller on the last Day of each month, or on the next business day if that
day is not a business day, for all gas delivered during the preceding month.  As
between the parties, late payments by Buyer and recoupments/refunds from Seller
will carry simple interest at the lower of 6% per annum or the maximum lawful
interest rate; provided that no interest will accrue as to monthly principal
amounts of less than $1,000 due for less than one year when paid.  The parties
waive any rights to differing interest rates.  Except as limited in Section G.2
below, Buyer may recover any overpayments or collect any amounts due from Seller
to Buyer for any reason at any time under this or other transactions by
deducting them from proceeds payable to Seller.
 
G.2           Audit Rights; Time Limit to Assert Claims.
 
(a)            Each party will have the right during reasonable business hours
to examine the books, records and charts of the other party to the extent
necessary to verify performance of this Contract and the accuracy of any
payment, statement, charge, or computation upon execution of a reasonable
confidentiality agreement.  If any audit examination or review of a party’s
records reveals an inaccuracy in any payment, Buyer will promptly make the
appropriate adjustment.

 

 
 
 
A - 4

--------------------------------------------------------------------------------

 
 
(b)           No adjustment for any billing or payment shall be made, and
payments shall be final after the lapse of two years from their due date except
as to matters that either party has noted in a specific written objection to the
other party in writing during the two year period, unless within the two year
period Buyer has made the appropriate correction.  However, Seller’s
responsibilities for severance taxes and third party liabilities and related
interest are not affected by this subsection.
 
(c)           No party will have a right to recoup or recover prior overpayments
or underpayments that result from errors that occur in spite of good faith
performance if the amounts involved do not exceed $10/month/meter.  Either party
may require prospective correction of such errors.
 
G.3           Metering Records Availability.  Buyer will not be required to
furnish gas volume records relating to electronic recording devices for gas
meters other than daily volume information unless there are indications the
meter was not operating properly.


H.   FORCE MAJEURE
 
H.1           Suspension of Performance.  If either party is rendered unable,
wholly or in part, by Force Majeure to carry out its obligations under this
Contract, other than to make payments due, the obligations of that party, so far
as they are affected by Force Majeure, will be suspended during the continuance
of any inability so caused, but for no longer period.
 
H.2           Force Majeure Definition.  “Force Majeure” means acts of God,
strikes, lockouts or other industrial disturbances, acts of the public enemy,
wars, blockades, insurrections, riots, epidemics, landslides, lightning,
earthquakes, storms, floods, washouts, arrests and restraints of governments and
people, civil disturbances, fires, explosions, breakage or accidents to
machinery or lines of pipe, freezing of wells or lines of pipe, partial or
entire failure of wells or sources of supply of gas, inability to obtain at
reasonable cost servitudes, right of way grants, permits, governmental approvals
or licenses, inability to obtain at reasonable cost materials or supplies for
constructing or maintaining facilities, and other causes, whether of the kind
listed above or otherwise, not within the control of the party claiming
suspension and which by the exercise of reasonable diligence the party is unable
to prevent or overcome.
 
H.3           Labor Matters Exception.  The settlement of strikes or lockouts
will be entirely within the discretion of the party having the difficulty, and
settlement of strikes, lockouts, or other labor disturbances is not required
when the affected party considers it inadvisable.
 
I.   WARRANTY OF TITLE
 
Seller warrants that it has good title and processing rights to the gas
delivered, free and clear of any and all liens, encumbrances, and claims, and
that Seller has good right and lawful authority to sell the same. Seller grants
to Buyer the right to process Seller’s gas for extraction of NGLs and other
valuable components.  If Seller’s title or right to receive any payment is
questioned or involved in litigation, Buyer will have the right to withhold the
contested payments without interest until title information is received, during
the litigation, until the title or right to receive the questioned payments is
freed from question, or until Seller furnishes security for repayment acceptable
to Buyer.  Without impairment of Seller’s warranty of title to gas and gas
processing rights, if Seller owns or controls less than full title to the gas
delivered, Buyer will make payments only in the proportion that Seller’s
interest bears to the entire title to the gas.


J.   ROYALTY AND OTHER INTERESTS
 
Seller is responsible for all payments to the owners of all working interests,
mineral interests, royalties, overriding royalties, bonus payments, production
payments, and the like.  Buyer assumes no liabilities or duties to Seller’s
working or mineral interest, royalty, or other interest owners under this
Contract.


K.   SEVERANCE AND SIMILAR TAXES


K.1           Included in Price.  Reimbursement to Seller for Seller’s full
liability for severance and similar taxes levied upon Seller’s gas production is
included in the prices payable under this Contract, regardless of whether some
included interests may be exempt from taxation.
 
K.2           Tax Responsibilities and Disbursements. Seller shall bear, and
unless otherwise required by law, will pay to taxing authorities all severance,
production, excise, sales, gross receipts, occupation, and other taxes imposed
upon Seller with respect to the gas on or prior to delivery to Buyer.  Buyer
will bear and pay all taxes imposed upon Buyer with respect to the gas after
delivery to Buyer.
 
L.   INDEMNIFICATION AND RESPONSIBILITY FOR INJURY OR DAMAGE
 
L.1           Title, Royalty, and Severance Taxes. SELLER RELEASES AND AGREES TO
DEFEND, INDEMNIFY, AND SAVE BUYER, ITS AFFILIATES, AND THEIR OFFICERS,
EMPLOYEES, AND AGENTS HARMLESS FROM AND AGAINST ALL CLAIMS, CAUSES OF ACTION,
LIABILITIES, AND COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS OF
INVESTIGATION AND DEFENSE) RELATING TO (a) SELLER’S TITLE TO GAS AND GAS
PROCESSING RIGHTS, (b) PAYMENTS FOR WORKING, MINERAL, ROYALTY AND OVERRIDING
ROYALTY AND OTHER INTERESTS, AND (c) SALES, SEVERANCE, AND SIMILAR TAXES, THAT
ARE THE RESPONSIBILITY OF SELLER UNDER SECTIONS I, J, AND  K ABOVE.

 
 
A - 5

--------------------------------------------------------------------------------

 
 
 
L.2           Responsibility for Injury or Damage.  As between the parties,
Seller will be in control and possession of the gas deliverable hereunder and
responsible for any injury or damage relating to handling or delivery of gas
until the gas has been delivered to Buyer at the Delivery Points; after
delivery, Buyer will be deemed to be in exclusive control and possession and
responsible for any injury or damage relating to handling or gathering of
gas.  THE PARTY HAVING RESPONSIBILITY UNDER THE PRECEDING SENTENCE SHALL
RELEASE, DEFEND, INDEMNIFY, AND HOLD THE OTHER PARTY, ITS AFFILIATES, AND THEIR
OFFICERS, EMPLOYEES, AND AGENTS HARMLESS FROM AND AGAINST ALL CLAIMS, CAUSES OF
ACTION, LIABILITIES, AND COSTS (INCLUDING REASONABLE ATTORNEYS’ FEES AND COSTS
OF INVESTIGATION AND DEFENSE) ARISING FROM ACTUAL AND ALLEGED LOSS OF GAS,
PERSONAL INJURY, DEATH, AND DAMAGE FOR WHICH THE PARTY IS RESPONSIBLE UNDER THIS
SECTION; PROVIDED THAT NEITHER PARTY WILL BE INDEMNIFIED FOR ITS OWN NEGLIGENCE
OR THAT OF ITS AGENTS, SERVANTS, OR EMPLOYEES.


M.  RIGHT OF WAY
 
Insofar as Seller’s lease or leases permit and insofar as Seller or its lease
operator may have any rights however derived (whether from an oil and gas lease,
easement, governmental agency order, regulation, statute, or otherwise), Seller
grants to Buyer and Buyer’s gas gathering contractor, if any, and their
assignees the right of free entry and the right to lay and maintain pipelines,
meters, and any equipment on the lands or leases subject to this Contract as
reasonably necessary in connection with the purchase or handling of Seller’s
gas.  Upon written request from Buyer to Seller, Seller shall grant, in writing,
to Buyer or Buyer’s designee, recordable rights of ingress and egress as
necessary or appropriate for the purposes of complying with the terms of this
Contract.  All pipelines, meters, and other equipment placed by Buyer or Buyer’s
contractors on the lands and leases will remain the property of the owner and
may be removed by the owner at any time consistent with its obligations under
this Contract.  Without limitation, Buyer or its gathering contractor may
disconnect and remove measurement and other facilities from any Delivery Point
due to low volume, quality, term expiration, or other cause.
 
N.   ASSIGNMENT
 
N.1           Binding on Assignees. Either party may assign this Contract.  This
Contract is binding upon and inures to the benefit of the successors, assigns,
heirs, personal representatives, and representatives in bankruptcy of the
parties, and, subject to any prior dedications by the assignee, shall be binding
upon the following parties: (i) any purchaser of Buyer’s Facilities; (ii) any
unaffiliated purchaser of all or substantially all of the properties of Seller
subject to this Contract; and (iii) any affiliated purchasers of any of the
properties of Seller subject to this Contract.  Nothing contained in this
Section will prevent either party from mortgaging its rights as security for its
indebtedness, but security is subordinate to the parties’ rights and obligations
under this Contract.
 
N.2           Notice of Assignment.  Seller will make any assignment or sublease
of any oil and gas properties or any gas rights contracted to Buyer expressly
subject to this Contract.  No transfer of or succession to the interest of
Seller, however made, will bind Buyer unless and until the original instrument
or other proper proof that the claimant is legally entitled to an interest has
been furnished to Buyer at its Division Order address noted in the Notices
Section or subsequent address.
 
O.   MISCELLANEOUS PROVISIONS
 
O.1           Governing Law.  THIS CONTRACT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF COLORADO, without reference to those that might
refer to the laws of another jurisdiction.
 
O.2           Default and Nonwaiver.  A waiver by a party of any one or more
defaults by the other in the performance of any provisions of this Contract will
not operate as a waiver of any future default or defaults, whether of a like or
different character.
 
O.3           Counterparts.  This Contract may be executed in any number of
counterparts, all of which will be considered together as one instrument, and
this Contract will be binding upon all parties executing it, whether or not
executed by all parties owning an interest in the producing sources affected by
this Contract.  Signed copies of this Contract and facsimiles of it shall have
the same force and effect as originals.

 
 
A - 6

--------------------------------------------------------------------------------

 
 
 
O.4           Negotiations; Entire Agreement; Amendment; No Third Party
Beneficiaries. The language of this Contract shall not be construed in favor of
or against either party, but shall be construed as if the language were drafted
mutually by both parties.  This Contract constitutes the final and complete
agreement between the parties.  There are no oral promises, prior agreements,
understandings, obligations, warranties, or representations between the parties
relating to this Contract other than those stated herein.  All waivers,
modifications, amendments, and changes to this Contract shall be in writing and
signed by the authorized representatives of the parties.  The relations between
the parties are those of independent contractors; this Contract creates no joint
venture, partnership, association, other special relationship, nor any fiduciary
obligations.  There are no third party beneficiaries of Buyer’s sales contracts
or of this Contract.
 
O.5           Ratification and Third Party Gas. Notwithstanding anything
contained herein to the contrary, Buyer has no duty under this Contract to
purchase or handle gas attributable to production from interests of third
parties that has been purchased by Seller for resale, except that Buyer will
purchase Other WI Gas.  “Other WI Gas” means gas attributable to working and
mineral interests owned by third parties in wells operated by Seller that are
subject to this Contract that Seller has the right to market under an operating
agreement.  If Buyer requests in writing that Seller obtain ratification of this
Contract from owners of Other WI Gas, Seller will use reasonable commercial
efforts to cause those Other WI Gas owners to execute and deliver to Buyer an
instrument prepared by Buyer for the purpose of ratifying and adopting this
Contract with respect to the owner’s Other WI Gas, and the ratifying owner will
become a party to this Contract with like force and effect as though the Other
WI owner had executed this Contract as amended as of the time of the
ratification, and the terms of this Contract as then amended will become binding
upon Buyer and the ratifying owner.
 
O.6           Compliance with Laws and Regulations. This Contract is subject to
all valid statutes and rules and regulations of any duly constituted federal or
state authority or regulatory body having jurisdiction. Neither party will be in
default as a result of compliance with laws and regulations.
 
O.7           Fees and Costs; Damages.  If a breach occurs, the parties are
entitled to recover as their sole and exclusive damages for breach of the price
and quantity obligations under this Contract the price for gas taken by Buyer in
the case of Seller and the lost margin less avoided costs in the case of
Buyer.  If mediation or arbitration is necessary to resolve a dispute other than
one arising under the indemnification obligations of this Contract, each party
agrees to bear its own attorneys’ fees and costs of investigation and defense,
and each party waives any right to recover those fees and costs from the other
party or parties.
 
O.8           Mutual Waiver of Certain Remedies.  Except as to the parties’
indemnification obligations, NEITHER PARTY SHALL BE LIABLE OR OTHERWISE
RESPONSIBLE TO THE OTHER FOR CONSEQUENTIAL OR INCIDENTAL DAMAGES, FOR LOST
PRODUCTION, OR FOR PUNITIVE DAMAGES AS TO ANY ACTION OR OMISSION, WHETHER
CHARACTERIZED AS A CONTRACT BREACH OR TORT, THAT ARISES OUT OF OR RELATES TO
THIS CONTRACT OR ITS PERFORMANCE OR NONPERFORMANCE.
 
O.9           Arbitration.  The parties desire to resolve any disputes that may
arise informally, if possible.  All disputes arising out of or relating to this
Contract that are not resolved by agreement of the parties must be resolved
using the provisions of this Section.  If a dispute or disputes arise out of or
relating to this Contract, a party shall give written notice of the disputes to
the other involved parties, and each party will appoint an employee to negotiate
with the other party concerning the disputes.  If the disputes have not been
resolved by negotiation within 30 Days of the initial dispute notice, or if the
complaining party fails to send an initial dispute notice, the disputes shall be
resolved by arbitration in accordance with the then current International
Institute for Conflict Prevention and Resolution Rules for Non-Administered
Arbitration and related commentary (“Rules”) and this Section.  The arbitration
shall be governed by the Federal Arbitration Act, 9 U.S.C. §§ 1, et seq., and
the Rules, to the exclusion of any provision of state law inconsistent with
them.  The party seeking resolution shall initiate arbitration by written notice
sent to the other party or parties to be involved.  The parties shall promptly
select one disinterested arbitrator with at least ten years’ experience in the
natural gas industry or ten years’ experience with natural gas law, and not
previously employed by either party or its Affiliates, and, if possible, shall
be selected by agreement between the parties.  If the parties cannot select an
arbitrator by agreement within 30 Days of the date of the notice of arbitration,
a qualified arbitrator will be selected in accordance with the Rules.  If the
disputes involve an amount greater than $1,000,000, they will be decided by a
panel of three arbitrators with the above qualifications, one selected by each
party, and the third selected by the party-appointed arbitrators, or in the
absence of their agreement, pursuant to the Rules.  The arbitrator(s) shall
resolve the disputes and render a final award in accordance with the substantive
law of the state referenced in Section O.1 above, “Governing Law.”  The
arbitration award will be limited by Sections O.7, “Fees and Costs; Damages” and
O.8 above, “Mutual Waiver of Certain Remedies.”  The parties intend case
specific dispute resolution; either party may opt out of any attempted class
action for all claims of any party related to this Contract.  The arbitrator(s)
shall state the reasons for the award in writing, and judgment on the
arbitration award may be entered in any court having jurisdiction.


END OF EXHIBIT A TO
GAS PURCHASE CONTRACT



 
A - 7

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT B to GAS PURCHASE CONTRACT
Between CONDOR ENERGY TECHNOLOGY, LLC as Seller and
DCP MIDSTREAM, LP as Buyer
 
Dated as of June 1st, 2012
 
 
 
Committed Acreage
 
 
 
T7N R59W Sections 19, 20, 29-32


T7N R60W Sections 23-26, 35-36


T6N R59W Sections 5-8


T6N R60W Sections 1, 2, 11, 12


T8N R59W Sections 7, 8, 17, 18


T8N R60W Sections 11-14
 
 
B - 1

--------------------------------------------------------------------------------

 
 
EXHIBIT C to GAS PURCHASE CONTRACT
Between CONDOR ENERGY TECHNOLOGY, LLC as Seller and
DCP MIDSTREAM, LP as Buyer
 
Dated as of June 1st, 2012
 
 
 
AREA OF MUTUAL INTEREST
 
WELD COUNTY, COLORADO
 
 
 
Township 7N Ranges 59 & 60 West


Township 6N Ranges 59 & 60 West


Township 5N Ranges 59 & 60 West
 
Township 4N Ranges 59, 60 & 61 West
 
 
B - 2

--------------------------------------------------------------------------------